Citation Nr: 0929256	
Decision Date: 08/05/09    Archive Date: 08/14/09	

DOCKET NO.  05-28 786A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to service connection for fibromyalgia. 

2.  Entitlement to service connection for headaches, to 
include as due to fibromyalgia. 

3.  Entitlement to service connection for a chronic low back 
disorder, to include as secondary to fibromyalgia. 

4.  Entitlement to service connection for a bilateral foot 
disorder, to include as secondary to fibromyalgia. 

5.  Entitlement to an initial disability evaluation in excess 
of 10 percent for gastroesophageal reflux disease (GERD).





REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The Veteran had active service from September 1985 to August 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision that, in 
pertinent part, denied service connection for fibromyalgia 
(also claimed as chest pains) and for a chronic low back 
disorder.  That rating decision also resulted in the grant of 
service connection for GERD.  A disability rating of 10 
percent was assigned, effective April 9, 2004.  The Veteran 
has also appealed from a January 2006 rating decision of the 
Houston RO that denied entitlement to service connection for 
a right foot disability, a left foot disability, and 
headaches.

The Board notes that in addition to GERD, service connection 
is in effect for chondromalacia of the patella of the right 
knee.  A 10 percent rating has been in effect since September 
1993.  A combined disability rating of 20 percent has been in 
effect since April 9, 2004.

The case was remanded by the Board in July 2008 for further 
development.  The requested actions have been accomplished 
and the case has been returned to the Board for appellate 
review.

The Board notes that evidence was received from the Veteran 
in July 2009, without a waiver of initial RO consideration of 
that evidence.  The evidence consists of internet articles 
printed by the Veteran which discuss the symptoms of 
fibromyalgia.  The Board notes that the internet articles are 
essentially duplicative of internet articles she previously 
submitted, and which were considered by the RO.  For this 
reason, the Board finds that remand for the issuance of a 
supplemental statement of the case is not warranted.  See 
38 C.F.R. § 19.31 (2008). 


FINDINGS OF FACT

1.  Any current fibromyalgia is not attributable to the 
Veteran's active service.

2.  Any current low back disorder is not related to the 
Veteran's military service.

3.  Any current headaches are not shown to be related in any 
way to the Veteran's active service.

4.  Any current bilateral foot disorder is not related to the 
Veteran's military service under any theory.

5.  The manifestations of the Veteran's GERD are not shown to 
be accompanied by substernal or arm or shoulder pain.  Also, 
there has been no showing throughout the appeal period of 
functional impairment attributable to the Veteran's GERD.






CONCLUSIONS OF LAW

1.  The criteria for service connection for fibromyalgia are 
not met.  38 U.S.C.A. § § 1131, 5103A, 5107 (West 2002 and 
Supp. 2009); 38 C.F.R. § § 3.102, 3.159, 3.303 (2008).

2.  The criteria for service connection for headaches, to 
include as secondary to fibromyalgia, have not been met.  
38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2008).

3.  A chronic low back disorder, to include as secondary to 
the fibromyalgia, was not incurred in or aggravated by active 
service, nor may arthritis be presumed to have been incurred 
therein.  38 U.S.C.A. § § 1101, 1112, 1113, 1131, 5103A, 5107 
(West 2002 and Supp. 2009); 38 C.F.R. § § 3.102, 3.159, 
3.303, 3.307, 3.309 (2008)

4.  A bilateral foot disorder, to include one secondary to 
fibromyalgia, was not incurred in or aggravated by active 
service and arthritis, if present, may not be presumed to 
have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1131, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2008).

5.  The criteria for an initial disability rating in excess 
of 10 percent for GERD are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002 and Supp. 2009); 38 C.F.R. §§ 4.3, 4.7, 
4.114, Diagnostic Code 7346 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist.

The Veterans Claim Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3,156(a), 3.159, and 3.326(a) (2008).  The intended 
effect of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits or 
who files to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must:  (1) Inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those elements are:  
(1) Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  

The Board finds that VA has met these duties with regard to 
the claims adjudicated in this decision.  There is no issue 
as to providing an appropriate application form or 
completeness of the application.

The Veteran has been issued multiple notification letters 
during the pendency of this appeal.  He was informed about 
the information and evidence not of record necessary to 
substantiate his claims; the information and evidence that VA 
will seek to provide; and information and evidence the 
claimant is expected to provide.  The Veteran was not 
provided with notice of the manner in which the RO determines 
effective dates and disability ratings.  However, as the 
claims are being denied, no disability rating or effective 
date can be assigned as a matter of law and therefore there 
is no possibility of any prejudice to the Veteran.

With regard to the claim for a higher disability rating, in 
this case, the claim for a higher initial disability rating 
for GERD is a "downstream" issue in that it arose from the 
initial grant of service connection.  The Court has held that 
in cases where service connection has been granted and an 
initial disability rating and effective date have been 
assigned, the typical service connection claim has been more 
than substantiated, it has been proven, thereby rendering 
Section 5103(a) notice no longer required because the purpose 
that the notice is intended to serve has been fulfilled.

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Service treatment records and other 
medical records have been obtained and associated with the 
claims file.  The Veteran had the opportunity to provide 
testimony on his own behalf at a personal hearing with the 
undersigned in May 2008.  A transcript with the proceedings 
is of record and has been reviewed.  Further, following a 
remand by the Board in July 2008, the Veteran was accorded 
examinations with regard to disabilities at issue by VA in 
August 2008.  There is no indication of the existence of 
additional evidence to substantiate the claims.  The Board 
therefore concludes that no further assistance to the Veteran 
in developing the facts pertinent to the claims is required 
to comply with the duty to assist.  Adjudication of the 
claims at this juncture, without directing or accomplishing 
any additional notification and/or development action, poses 
no risk of prejudice to the Veteran.  Bernard v. Brown, 
4 Vet. App. 384, 394 (1993).

Pertinent Legal Criteria with Regard to Service Connection.

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Subsequent manifestations of a chronic disease in service, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required only when the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).

Service connection may also be granted for disability 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease 
process was incurred in service.  38 C.F.R. § 3.303(d).

Where a Veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and arthritis becomes manifest to a degree 
of 10 percent or more within one year from the date of 
termination of active service, such disease process shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection may also be granted for a disability 
medically shown to be proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  
Additional disability resulting from the aggravation of a 
nonservice-connected condition by a service-connected is also 
compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 
Vet. App. 439, 448 (1995).  For valid secondary service 
connection claims, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical evidence establishing a nexus between the 
service-connected disability and the claimed disability.  
Wallin v. West, 11 Vet. App. 509, 512 (1998).

An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, requires that a baseline level of severity of a 
nonservice-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.  
See 71 Fed. Reg. 52,744 (2006).

The Court has held that for service connection to be awarded, 
there must be:  (1) Medical evidence of a current disability; 
(2) medical evidence, or in certain circumstances, lay 
evidence of inservice incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed inservice disease or injury and the present disease 
or injury.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); 
Disabled American Veterans v. Secretary of Veterans Affairs, 
419 F.3d 1317 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166 (Fed. Cir. 2004).  If the Veteran fails to 
demonstrate any one element, denial of service connection 
will result.

38 U.S.C.A. § 5107 sets forth the standard of proof applied 
in decisions and claims for Veterans benefits.  A Veteran 
will receive the benefit of the doubt when an approximate 
balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a Veteran 
seeks benefits and the evidence is in relative equipoise, the 
Veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A claim 
will be denied only if a preponderance of the evidence is 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518 
(1996).

The Board has thoroughly reviewed all the evidence in the 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting its decision, there is 
no need to discuss in detail all the evidence submitted by 
the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380 (Fed. Cir. 2000) (the Board must review the entire 
record, but does not have to discuss each piece of evidence).  
The analysis below focuses on the most salient and relevant 
evidence, and on what this evidence shows, or fails to show, 
on the claim.  The Veteran should not assume that the Board 
has overlooked pieces of evidence that are not explicitly 
discussed here.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board discuss its 
reasons for rejecting evidence favorable to the Veteran).





Fibromyalgia.

A review of the service treatment records is without 
reference to complaints or findings indicative of the 
presence of fibromyalgia.  

The post service medical evidence does not document the 
presence of fibromyalgia for years following service 
discharge.  At the time of VA examination of the joints in 
November 2003, notation was made that in 2001 she had been 
diagnosed with fibromyalgia for multiple musculoskeletal 
complaints.

Of record are Internet articles with regard to fibromyalgia.  
They do not pertain to the Veteran's specific situation.

The Veteran was accorded an examination by a VA physician 
with training in allopathic and osteopathic medicine in 
August 2008.  The physician stated that she reviewed the 
records in the claims folder.  She noted there was no 
evidence of symptoms of fibromyalgia during service or during 
the year after service.  She reported there was no evidence 
of chronicity of symptoms such as fatigue, wide spread pain, 
and trigger point pain consistent with fibromyalgia in 
service or for the first year following service discharge.  
Fibromyalgia was documented in the records, but the "symptoms 
and onset seemed several years after the military 
separation."  There is no medical opinion of record to the 
contrary.

The Board is cognizant that the Veteran contends she has 
fibromyalgia related to her military service.  However, she 
has not been shown to possess the requisite medical training 
or credentials needed to render a competent opinion as to 
medical causation.  Accordingly, her lay opinion does not 
constitute competent medical evidence and lacks probative 
value.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
The Board is aware that in Jandreau v. Nicholson, 492 F.3d 
1378 (Fed. Cir. 2007), the Federal Circuit determined that 
lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a lay person is competent 
to identify the medical condition (noting that sometimes a 
lay person will be competent to identify the condition where 
the condition is simple, for example a broken leg, and 
sometimes not, for example, cancer); (2) a lay person is 
reporting a contemporaneous medical diagnosis; or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  However, again, while 
the Veteran is competent to report what comes through her 
symptoms, she does not have the medical expertise to provide 
a competent opinion on the matter as complex as the etiology 
of fibromyalgia.  Even were her opinion to be entitled to be 
accorded some probative value, it is outweighed by the 
opinion provided by the medical professional opining that the 
record shows no evidence of chronicity of symptoms such as 
fatigue, wide spread pain, and trigger point consistent with 
fibromyalgia during service or in the years following service 
discharge.  The Board notes that in addition to the opinion 
from the VA medical professional, the Board may, and will, 
consider in its assessment of a service connection claim, the 
passage of a lengthy period of time when the Veteran has not 
complained of the matter at issue.  See Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the 
diagnosis of fibromyalgia did not occur for years following 
discharge, and the absence of supportive, contemporaneous 
evidence over the years weighs against the claim for service 
connection.  Based on a longitudinal review of the record, 
the preponderance of the evidence is against the claim.

Headaches, to Include as Due to Fibromyalgia.

Headaches.

A review of the service treatment records reveals the Veteran 
was seen on one occasion for difficulty swallowing, chest 
pain, and headaches in January 1987.  The final assessment 
following evaluation appears to have been upper respiratory 
infection.  The remainder of the service treatment records 
are without reference to complaints or findings indicative of 
the presence of headaches.  

It was not until the late 1980's when the Veteran was seen 
for complaints that included headaches.  At that time she 
also complained of sore throat, chest pain, and backaches of 
two days' duration.  She was given an impression of viral 
syndrome.  There was no diagnosis of a headache disorder at 
that time.  

The pertinent medical evidence includes the report of a VA 
evaluation of the Veteran in April 2007.  The evaluation was 
primarily for consideration of the Veteran's headaches.  The 
examiner conducted an electronic data search to review the 
previous medical records.  The Veteran stated that she had 
begun to have headaches in 1986 or 1987 while in the 
military.  She gave no preceding history of head injury, 
meningitis, encephalitis, or any other known predisposing 
conditions with secondary headaches.  She recalled no 
specific triggers.  She stated she had no history of 
headaches prior to service.  Reference was made to the two 
occasions when she was seen for complaints that included 
headaches.  The examiner stated that he or she could not find 
any further evaluation for headaches in service other than 
the two occasions mentioned above.  The Veteran stated that 
she had been followed for headaches by a private physician, 
but the examiner could not find any specific evaluation for 
headaches by any private physician in the claims folder.  The 
Veteran further stated that recently she had shipped to the 
VA Medical Center in Houston for treatment and evaluation for 
headaches.  However, the problem list in the computerized 
medical records did not include a diagnosis of headaches.  It 
was noted she had been evaluated for headaches in December 
2005.  At that time a diagnosis was made of headaches 
described as probably secondary to myofascial pain.  A CT 
scan done in February 2006 was described as unremarkable.  
Review of systems by the physician was negative for any other 
associated neurologic symptoms.  There was notation of some 
moderate depression.  Following examination, diagnoses were 
made of chronic tension-type headaches and depression.  The 
examiner referred to the notation in the service treatment 
records and the lack of continuity of symptomatology in the 
years following service and commented that "no evidence has 
been presented that specifically link [sic] the Veteran's 
current headache disorder to the Veteran's military service."

Also of record is a report of evaluation by the VA physician 
trained in allopathic and osteopathic medicine.  The claims 
file was reviewed by the physician.  She noted that the 
Veteran had complaints of headaches with back pain related to 
viral syndrome or respiratory infections several times in 
service.  She further indicated that the records showed no 
evidence of headaches "following the year after military 
service."  The physician further opined that the Veteran's 
headaches "in the service is (sic) less likely caused or 
chronically worsened by fibromyalgia."

Based on the foregoing, the Board determined that the 
evidence preponderates against the claim for service 
connection for headaches.  As determined above, service 
connection for fibromyalgia is not in order.  

The competent medical evidence does not support the claim 
under any theory.  Specifically, the 2007 VA examiner, while 
acknowledging the Veteran was seen on two occasions in 
service for complaints that included headaches, noted that no 
diagnosis of headaches was made during service or for years 
thereafter and opined that "no evidence" had been presented 
specifically linking any current headache disorder to the 
Veteran's service.  The statement by the VA physician who 
examined the Veteran in December 2008 is to the same effect.  
There is no favorable medical opinion of record.

As noted in the discussion with regard to the claim for 
fibromyalgia, while the Veteran is competent to testify to 
symptoms such as headaches, she is not competent to render a 
medical diagnosis or express an opinion as to etiology of the 
disorder.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  
The Board notes that a lay person such as the appellant is 
not competent to offer an opinion on a matter clearly 
requiring medical expertise, such as opining that any current 
headaches are related to her active service or to any other 
claimed disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007).

Low Back Disability.

A review of the service treatment records reveals the Veteran 
was seen on one occasion in service in February 1986 for 
complaints that included a backache of two days' duration.  
Following evaluation, an assessment was made of viral 
syndrome.  There were no further complaints or findings with 
regard to a back disorder during the remainder of service.  

The pertinent post service records do not show reference to 
back problems for years following service discharge.  On one 
occasion in April 1998, the Veteran was seen at a private 
facility for complaint of low back pain of four months' 
duration.  It was noted that she was working as a laborer and 
did some lifting.  She denied any history of trauma.  An 
impression was made of low back pain.  A chronic back 
disorder was not identified.

Subsequent evidence includes a report of magnetic resonance 
imaging of the lumbar spine in June 1999.  No abnormalities 
were identified.

Additional pertinent evidence includes the report of 
examination of the Veteran by VA in March 2007.  Current 
examination resulted in the pertinent diagnosis of normal 
musculoskeletal examination.  The examiner opined that any 
current low back disorder was not disabling.  After 
evaluation of the claims file, the examiner saw "no evidence 
either that she suffered an injury/trauma to the low 
back...resulting in current condition.  Documentation of her 
complaints with...low back pain while in the service is 
completely not related to her current complaints of 
intermittent spasms of the feet and low back."  The examiner 
wrote that current examination was normal without producible 
symptoms when examining the low back.

At the time of VA examination in August 2008, a chronic back 
disability was not identified.  The only X-ray abnormality 
noted was sacralization of the 5th lumbar vertebra on the 
left side.  The examiner opined that any low back disability 
was "less likely caused or chronically worsened by 
fibromyalgia, a disorder for which service connection is not 
in effect."

The 2007 examination did not show the presence of a chronic 
low back disability.  The August 2008 examination referred to 
a low back disability, although the examination findings were 
essentially normal.  Regardless, the examiner stated that any 
current low back disability is not attributable to the 
Veteran's active service.  There is no medical evidence of 
record to the contrary.  As noted above, the Veteran, as a 
lay person, is lacking in medical training and expertise.  
She therefore cannot provide a competent opinion on the 
matter as complex as the etiology of any current back 
disability.  Even if her assertions of back problems are 
entitled to some probative value, they are outweighed by the 
findings and opinions provided by the medical professionals 
who examined her in 2007 and 2008 and who did not find that 
she had a back disability related to her military service.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
health care professionals had access to the claims file and 
referred to review of the record in offering their opinions.

Bilateral Foot Disability.

A review of the service treatment records reveals that on one 
occasion in May 1986, the appellant was seen for a complaint 
of a callus on the right foot.  She was described as in no 
acute distress.  She exhibited normal gait.  Following 
evaluation, she was returned to duty.

On one other occasion in July 1988, she was seen for a 
history of skin problems with the hands and the feet.

The post service medical evidence is without reference to the 
presence of a bilateral foot disorder for years following 
service discharge.  The pertinent evidence includes the 
report of a VA examination of the Veteran in March 2007.  
Examination of the feet was described as "completely normal."  
The examiner opined that any current foot disorder was not 
disabling and there was no functional impact on the Veteran's 
activities of daily living.  The examiner stated that after 
evaluating the claims file, there was "no evidence either 
that she suffered injury/trauma to the...feet resulting in 
current condition.  Documentation of her complaints with foot 
pain...while in the service is completely not related to her 
current complaints of intermittent spasms of the feet..."  
The examiner stated that current examination was normal with 
a full range of motion without "producible" symptoms on 
examining the feet.

When examined by VA in August 2008, notation was made to X-
ray studies done in March 2007.  It was noted that current 
studies showed no change in bilateral hallux deformity and 
degenerative joint disease of the 1st metatarsophalangeal 
joints.  Findings were described as worse on the left than on 
the right.  Hammertoe deformity was also seen.  The examiner 
stated that following review of the evidence, there was no 
evidence of foot problems following the year after service 
discharge.  The examiner opined that any current bilateral 
foot disorder was less likely caused or chronically worsened 
by the Veteran's fibromyalgia (for which service connection 
is not in effect).  There is no medical evidence of record 
associating any current foot disorder to the Veteran's active 
service under any theory.  Again, the Board acknowledges the 
Veteran is competent to testify as to symptoms of foot pain, 
but she is not shown to be competent to render a medical 
diagnosis or provide an opinion as to etiology.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007) (lay testimony is 
competent to establish the presence of observable 
symptomatology that is not medical in nature).  The Board 
finds that she is not competent to offer an opinion on a 
matter clearly requiring medical expertise, such as finding 
that any current foot problems are related to her military 
service many years ago.  See Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  The Board finds the evidence 
preponderates against the claim with regard to this issue.  


Increased Rating for GERD.

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.

In determining the level of impairment, the disability must 
be considered in the context of its entire recorded history, 
including service treatment records.  38 C.F.R. § 4.2.

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
Veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

In general, where an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, staged ratings are appropriate in any 
increased rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran's GERD is rated as 10 percent disabling under the 
criteria set forth at 38 C.F.R. § 4.114, Diagnostic 
Code 7346.  That code provides ratings for hiatal hernia.  
Hiatal hernia with 2 or more of the symptoms from the 30 
percent rating of less severity is rated 10 percent 
disabling.  Hiatal hernia with persistently recurrent 
epigastric distress with dysphasia, pyrosis, and 
regurgitation, accompanied by substernal or arm or shoulder 
pain, productive of considerable impairment of health, is 
rated as 30 percent disabling.  The maximum rating of 60 
percent is assigned when there are symptoms of pain, 
vomiting, material weight loss and hematemesis or melena with 
moderate anemia; or other symptom combinations productive of 
severe impairment of health.  38 C.F.R. § 4.114, Code 7346.

Based on a review of the evidence, the Board finds that an 
increased rating is not applicable for the Veteran's GERD at 
any time during the appeal period.  The Board has considered 
whether a staged rating is warranted, but the disability has 
not significantly changed during the appeal period, and the 
uniform evaluation is warranted.

The pertinent evidence includes a VA examination of the 
stomach, duodenum, and peritoneal adhesions in January 2005.  
The claims file was reviewed by the examiner.  It was 
indicated there were no periods of incapacitation due to 
stomach or duodenal disease.  Also, there was no complaint of 
burning pain or hematemesis or melena.  The Veteran 
complained primarily of constipation, diarrhea, nausea, 
vomiting, and heartburn.  Her height was 61 inches and her 
weight was recorded as 145 pounds.  It was noted there had 
been a weight gain of 20 percent compared to baseline.  
Laboratory findings were within normal limits.  She was given 
a diagnosis of dyspepsia.  It was stated there was no 
significant impairment on her occupation and no impact on her 
performing normal daily activities.

The Veteran was accorded another compensation examination by 
VA in March 2007.  Notation was made that in February 2005 
she underwent an upper gastrointestinal barium study that was 
entirely normal.  However, she continued to claim increased 
severity of her GERD and referred to heartburn 2 to 3 times a 
week.  She originally began having reflux symptoms while she 
was taking various nonsteroidal anti-inflammatories for 
treatment of her service-connected knee disability.  After 
discontinuing this, the reflux symptoms greatly improved.  
Currently, the GERD symptoms occurred 2 or 3 times a week 
depending on activity levels and particular food consumption.  
Her weight was recorded as 152 pounds.  Height was listed as 
5 feet 1 inch.  Clinical examination of the abdomen showed 
active bowel sounds.  There was no tenderness on deep or 
light palpation.  There was no hepatomegaly.  She showed no 
rebound or guarding and there were no signs of hernia.  
Diagnoses included GERD and dyspepsia.  The examiner stated 
that he or she wanted to order an upper endoscopic procedure.  
Notation was made during the examination that the Veteran's 
condition had improved.  

Another VA examination was accorded the Veteran in August 
2008.  The Veteran stated she had had no upper 
gastrointestinal series or other testing since 2005 when an 
upper gastrointestinal series showed no GERD and duodenal 
hernia.  She had been treated with Omeprazole by her primary 
care physician and reported a worsening of her symptoms 
despite taking medication twice daily.  It was noted that the 
medication was last filled in April 2008 and had now expired.  
She currently reported decreased appetite, burning in her 
throat, nightly chest pains.  She also reported regurgitation 
of bile-like liquid up to 4 to 5 times a month.  She also 
referred to vomiting.  She denied dysphasia, hematemesis, or 
melena.  There was no history of esophageal dilation.  

On examination her overall general health was described as 
good.  There were no signs of anemia, significant weight loss 
or malnutrition.  Laboratory testing was accomplished and was 
entirely within normal limits.  The Veteran was reported to 
be self employed performing administrative support.  The 
examiner opined that while she had a diagnosis of GERD, "it 
does not appear to be interfering with activities of daily 
living or ability to function for employment at this time."  
It was noted that the appellant reported mostly nocturnal 
GERD symptoms.  It was also indicated that based on lack of 
refills, her adherence to medications was described as 
unknown.  She had had no visits to the emergency room or to 
her primary care physician related to GERD symptoms since 
2005.  She reported improvement on Omeprazole.

The aforementioned evidence shows the Veteran's GERD symptoms 
do not result in considerable impairment of her health.  
Essentially no functional deficit attributable to the GERD 
was found at the time of any examination by VA during the 
appeal period.  The reports of medical treatment and 
evaluation during the appeal period show no evidence of 
substernal pain.  The Veteran's weight has been essentially 
stable during the appeal period.  As such, the Board finds 
that the criteria for an increase to a 30 percent rating or 
higher are not met.  The Board is aware that the Veteran has 
various complaints attributable to her GERD, but the various 
tests she has been accorded in the past several years and the 
clinical evaluations do not show the presence of 
symptomatology that would warrant the assignment of a higher 
disability rating than the 10 percent rating currently in 
effect.

The Board has considered whether the case should be referred 
to the Director of the VA Compensation and Pension service 
for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  The Court has held that the threshold factor 
for extraschedular consideration is a finding on the part of 
the RO or the Board that the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability issue are 
inadequate.  Therefore, initially, there must be a comparison 
between the level of severity and the symptomatology of the 
disability with the established criteria provided in the 
rating schedule for the disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the disability picture is contemplated 
by the rating schedule, the assigned evaluation is therefore 
adequate, and no referral for extraschedular consideration is 
required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has 
not required hospitalization for her GERD and the 
manifestations of the disability are not in excess of those 
contemplated by the schedular criteria.  In sum, there is no 
indication that the average industrial impairment from the 
GERD disability would be in excess of that contemplated by 
the assigned rating.  Accordingly, the Board determines that 
referral of this case for extraschedular consideration is not 
in order.



ORDER

Service connection for fibromyalgia is denied.

Service connection for a chronic low back disorder, to 
include as secondary to fibromyalgia is denied.

Service connection for headaches, to include as secondary to 
fibromyalgia, is denied.

Service connection for a bilateral foot disorder, to include 
as secondary to fibromyalgia, is denied.

An initial disability rating in excess of 10 percent for GERD 
is denied.



	                        
____________________________________________
	Thomas H. O'Shay
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


